JUSTICE WOLFSON, specially concurring: I have no disagreement with the majority’s well-considered answers to the certified questions, although the answers address questions that are broad and without specificity. For example, the questions do not suggest the nature of the ex parte communications referred to, nor do they define the status or identity of the “health care providers” who might be contacted. I write this specially concurring opinion because the majority observes that while the statute allows postlitigation intrahospital communications, that fact “in no sense diminishes the power of the circuit court to regulate the discovery process during litigation and to enter protective orders when, under the particular circumstances of any given case, justice may so require.” 337 Ill. App. 3d at 1025. I know the supreme court used similar language in Burger v. Lutheran General Hospital, 198 Ill. 2d 21, 47, but it was dicta then and it is dicta now, unnecessary to our decision in this case. Trial judges quite rightly will wonder what the quoted language means. We offer no guidance. Are they free to prohibit ex parte communications with non -Morgan health care providers simply because discovery is under way? Why? Under what circumstances? The matter of protective orders was not before us and we should have stayed away from it, waiting for the day when the issue is properly framed and presented.